Title: To Thomas Jefferson from Thomas Mann Randolph, Jr., 8 May 1793
From: Randolph, Thomas Mann, Jr.
To: Jefferson, Thomas



Dear Sir
Monticello May 8: 1793.

We returned to Monticello on the evening of the sixth inst. Our journey has only increased our relish for retirement and our fondness for this charming spot which we quit allways with the greatest reluctance. Patsy and the children are well. We are unhappy at Maria’s indisposition but put much confidence in the strength of her constitution.
Your desire respecting a horse shall be particularly attended to: upon the first information of your set being broken I began to look out and soon fixed on one having all the qualities apparently which I knew you would require. I purchased it immediately but upon trial have reason to think that it is too delicate for the long journeys you are obliged to make. I have hopes of meeting with another more fit, shortly.
From the dullness with which the operations you directed to be performed by your Carpenters were carried on during my absence altho’ I placed them immediately under the command of Clarkson I think it would be better to employ some industrious white-person to labor with them and lay off their work for them. It will be of the greatest advantage to them to be superintended by one who is a tolerable carpenter as they are more awkward and clumsy than you can conceive and are really incapable of raising the coarsest building without some one to direct them in every part of the work. It will be easy to contrive a mode of compensation for the services of such a person that will stimulate him to perform any piece of work in the shortest time and my attention will insure its being well done. A variety of little jobs will appear in the neighbourhood which may be done with out any great interference with your business and these will afford a sum sufficient for the pay of the superintendant. I am convinced that the gain in the quantity not considering the quality of the work would be considerable after the deduction of as much as would discharge the wages of the Overseer. Clarkson is so constantly occupied in directing the hands employed in agriculture and so totally ignorant of every thing else that he is of little accompt. I shall not hezitate to take any step in this matter which it is manifest will advance your interests but shall be extremely cautious not to enter into any engagements which may not be dissolved, without giving umbrage, immediately upon your intimating your dislike.
Clarkson goes on very well with the crop: the wheat is remarkably fine and the quantity great enough to make it worth your while to procure the new threshing machine immediately. Your most sincere and aff: friend

Th: M. Randolph


